Title: From Thomas Jefferson to Steuben, 25 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 25. 1781.

Genl. Lawson writes me word that he can march 1000 men to-day or to-morrow to reinforce Genl. Greene if he can be aided with arms. I inclosed you yesterday a letter from Colo. Banister informing me there were 400 good Continental arms at Petersburg, of which he seemed to wish about 150. The state stock being already exhausted, I could only inform Genl. Lawson that I would take the liberty of making known his want to you and referring to you the propriety of ordering the residue to him. The bearer who is returning to him will carry any thing you shall think proper to say to him on the subject. I am with very great respect Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I shall be obliged to you for any intelligence of Genl. Greene or Ld. Cornwallis. My last was of the 15th except the verbal information from a militia officer which I communicated to you and which was as late as the 19th.

